Title: From George Washington to the United States Supreme Court, 3 April 1790
From: Washington, George
To: United States Supreme Court



Gentlemen,
United States [New York] April 3d 1790

I have always been persuaded that the stability and success of the National Government, and consequently the happiness of the People of the United States, would depend in a considerable degree on the Interpretation and Execution of its Laws. In my opinion, therefore, it is important that the Judiciary System should not only be independent in its operations, but as perfect as possible in its formation.
As you are about to commence your first Circuit, and many things may occur in such an unexplored field, which it would

be useful should be known; I think it proper to acquaint you, that it will be agreeable to me to receive such Information and Remarks on this Subject, as you shall from time to time judge expedient to communicate.

Go: Washington

